SYSTEM AND METHOD FOR
MONITORING A PRESSURE TRANSDUCER



FIRST OFFICE ACTION


DRAWINGS

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the element number 30 which is set forth in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to specifically point out and distinctly claim the subject matter which is regarded as the invention.

Independent claims 1, 10, and 19 are each indefinite as to the respective limitation of “recording data related to exposure of the pressure transducer to the first pressure exposure limit” since the pressure transducer was never previously set forth as being exposed to the first pressure exposure limit. Information from the output signal of the pressure transducer was compared to a pressure exposure limit but not the pressure transducer itself.
Likewise, dependent claims 2, 3, 4, 9, 11, 12, 13, and 18 further reference the exposure of the pressure transducer to the first (or second) pressure exposure limit. However, no such exposure was previously set forth in the claims.

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 10, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s cited prior art of Riepl (10,253,713).

With respect to independent claims 1 and 10, Riepl sets forth a system and method for monitoring a pressure transducer, the system comprising:
a processing unit (17); and
a non-transitory computer readable medium having a stored program (ie. control program) thereon for carrying out the method,
the method comprising:
sampling an output signal of a pressure transducer (col. 3, lines 10-12) to obtain a plurality of pressure measurements as recorded by the pressure transducer (col. 2, lines 34-39);
comparing the pressure measurements to a first pressure exposure limit associated with the pressure transducer (col. 2, lines 44-49); and
recording data related to exposure of the pressure transducer to the first pressure exposure limit (col. 3, lines 27-31).



With respect to claims 7 and 16, Riepl samples the output signal (col. 2, lines 34-39) with-out setting forth any type of prior filtering. Thus, Riepl sets forth sampling the output signal prior to the output signal being filtered as claimed.

With respect to claims 8 and 17, Riepl sets forth comparing the pressure measurements to a first pressure exposure limit associated with the pressure transducer (col. 2, lines 44-49), in that the first pressure exposure limit is interpreted as a proof pressure as claimed because the first pressure exposure limit value is used to determine the operating status of the pressure transducer.


35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 - 6, 11 - 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s cited prior art of Riepl (10,253,713).

With respect to claims 2 and 11, Riepl fails to set forth recording a time when the pressure measurement of the pressure transducer exceeds the first pressure exposure limit.

However, it would have been within the skill level of one having ordinary skill in the art and obvious to one having ordinary skill in the art to record the time when a pressure measured value exceeds the limit value.
The motivation being for diagnosing purposes to not only know that the measured value exceeded a threshold value but to know when the measured value exceeded the threshold value so that an analysis could be done as to why the exceeding happened.

With respect to claims 3 and 12, Riepl fails to set forth recording a duration of the pressure measurement of the pressure transducer exceeding the first pressure exposure limit.
However, it would have been within the skill level of one having ordinary skill in the art and obvious to one having ordinary skill in the art to record the time duration of when a pressure measured value exceeds the limit value.
The motivation being for diagnosing purposes to not only know that the measured value exceeded a threshold value but to know how long the measured value exceeded the threshold value so that an analysis could be done as to why the exceeding happened.

With respect to claims 4 and 13, Riepl fails to set forth recording a frequency of the pressure measurement of the pressure transducer exceeding the first pressure exposure limit.
However, it would have been within the skill level of one having ordinary skill in the art and obvious to one having ordinary skill in the art to record the frequency of the pressure measured value exceeding the limit value.


The motivation being for diagnosing purposes to not only know that the measured value exceeded a threshold value but to know how often the measured value exceeded the threshold value so that an analysis could be done as to why the exceeding happened.

With respect to claims 5, 6, 14, and 15, Riepl fails to explicitly set forth the sending of an alert signal when the pressure measurement meets a condition associated with the first pressure exposure limit.
However, it would have been within the skill level of one having ordinary skill in the art and obvious to one having ordinary skill in the art to send an alert signal when a pressure measurement meets a condition associated with the first pressure exposure limit (for example, the measured pressure level exceeds the pressure exposure limit value).
The motivation being to alert the operator that an operating threshold has been exceeded by an operating parameter so that proper precautions can be taken to avoid possible problems.

With respect to independent claim 19, Riepl sets forth a system comprising a controller (17) coupled to a pressure transducer and configured for:
sampling an output signal of a pressure transducer (col. 3, lines 10-12) to obtain a plurality of pressure measurements (col. 2, lines 34-39);
comparing the pressure measurements to a first pressure exposure limit associated with the pressure transducer (col. 2, lines 44-49); and
recording data related to exposure of the pressure transducer to the first pressure exposure limit (col. 3, lines 27-31).

Riepl fails to set forth that the system comprises a gas turbine engine and that the pressure transducer is coupled to the gas turbine engine for measuring pressure along a gas path thereof.
However, it would have been obvious to one having ordinary skill in the art armed with the Riepl teaching to adapt the taught system to a system that comprises a gas turbine engine as claimed.
The motivation being that while the teaching of Riepl is directed to an internal combustion engine, Riepl teaches how to detect a malfunctioning pressure sensor. Thus, the same procedure could be carried out for numerous pressure sensors regardless of their operating environment because the gist of the Applicant’s claimed invention is that of the pressure sensor operation and not the operating environment.

With respect to claim 20, Riepl samples the output signal (col. 2, lines 34-39) with-out setting forth any type of prior filtering. Thus, Riepl sets forth sampling the output signal prior to the output signal being filtered as claimed.

Allowable Subject Matter

Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112 and rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art fails to teach or suggest comparing the pressure measurements to a second pressure exposure limit associated with a burst pressure for the pressure transducer

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









/Eric S. McCall/Primary Examiner
Art Unit 2856